Citation Nr: 0520715	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  02-15 188	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating assigned for 
the veteran's eczema of the right leg, status post abscess 
and cellulitis (skin disability of the right leg).

2.  Entitlement to an initial compensable rating assigned for 
the veteran's tinea pedis.

3.  Entitlement to an initial compensable rating assigned for 
the veteran's tinea corporis.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January to July 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that granted service connection for 
skin disability of the right leg, tinea pedis and tinea 
corporis, and assigned initial noncompensable evaluations for 
each of these conditions, effective December 6, 2000.  The 
veteran perfected a timely appeal of these determinations to 
the Board.

When this matter was previously before the Board in March 
2004, this case was remanded for further development and 
adjudication.


FINDINGS OF FACT

1.  A November 29, 2004, report from the VA medical facility 
at which the veteran was scheduled to be examined reflects 
that the veteran wished to withdraw his claims for higher 
ratings for his skin conditions and that he was content with 
his current disability evaluations.

2.  A December 18, 2004, RO letter reflects that the veteran 
confirmed his desire to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  

Pursuant to the Board's March 2004 remand instructions, the 
RO associated pertinent outstanding records and scheduled the 
veteran for a formal VA examination to determine the current 
nature and extent of his service-connected skin conditions.  
A November 29, 2004, written statement from the VA medical 
facility reflects, however, that the veteran declined to 
undergo the examination; instead, he informed the VA medical 
facility that he was withdrawing his claims for higher 
ratings because "he was content to stay at the percentage he 
is at now."  

In addition, in a December 18, 2004 letter, the RO noted that 
the veteran's failure to undergo the scheduled VA 
examination.  The letter also reduces to a writing its 
discussion with the veteran confirming his desire to withdraw 
his appeal.  The RO indicated, however, that it would certify 
his appeal to the Board if it did not hear from him within 30 
days.

The veteran did not respond to the RO's December 2004 letter, 
and in January 2005, the RO certified the veteran's appeal to 
the Board.  In June 2005, the veteran's claims folder was 
received at the Board.  

38 C.F.R. § 20.204(b) provides that an appellant's withdrawal 
must be reduced to a writing, include the appellant's name 
and file number, and identify the issues being withdrawn, or 
state that the appeal is being withdrawn in its entirety.  
This section also provides that the withdrawal must be filed 
with the agency of original jurisdiction unless the claims 
folder has been transferred to the Board.  Further, pursuant 
to 38 C.F.R. § 20.204(c), a withdrawal of an appeal is deemed 
a withdrawal of the Notice of Disagreement and the 
Substantive Appeal 

Here, consistent with the RO's December 2004 letter, it 
certified the veteran's appeal to the Board.  The Board, 
however, after independently reviewing the November 29, 2004, 
and December 18, 2004, statements, finds that the criteria 
for a withdrawal of the veteran's appeal have clearly been 
met because the documents reduced to a writing the veteran's 
obvious desire to withdrawal his appeal.  In addition, these 
documents state his name and file number, and, as noted 
above, his intent to withdraw the three issues that the Board 
had remanded to the RO.  

In light of the foregoing, the Board finds that it does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


